05/25/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0019


                                        DA 21-0019
                                                                        FILED
STATE OF MONTANA,                                                       MAY 2 5 2021
                                                                     Bowen Greenvvooa
                                                                   Clerk of Supreme Court
              Plaintiff and Appellee,                                 State of Montana



       v.                                                           ORDER

TYLER GILEAD,

              Defendant and Appellant.


       The State of Montana moves this Court to dismiss this appeal because self-
represented Appellant Tyler Gilead does not appeal a final judgment. The State contacted
Gilead and received no response. M. R. App. P. 16(1). The State labels its motion as
opposed. This Court has not received a filed written response.
       The State points out that Gilead does not appeal a final judgment of conviction,
pursuant to § 46-20-104(1), MCA, and M. R. App. P. 6(2). See also M. R. App. P.
4(5)(b)(i). The State provides that Gilead appeals a December 3, 2020 Liberty County
District Court Order denying his pro se motion for a change of venue. The State provides
that Gilead has not filed his opening brief by April 2, 2021, as directed by this Court. The
State lastly explains that Gilead is scheduled for a June 16,2021 arraignment after the prior
scheduled dates have been continued for a variety of reasons.
       Upon review and good cause shown, therefore,
       IT IS ORDERED that the State of Montana's Motion to Dismiss Appeal is
GRANTED,and this appeal is DISMISSED without prejudice.
       The Clerk of the Supreme Court is directed to close this case as of the date of this
Order so the criminal proceeding may conclude in the District Court.
      The Clerk is also directed to provide a copy of this Order to counsel of record and
to Tyler Gilead personally.
      DATED this 25111day of May, 2021.




                                                               Justices